Court of Appeals, State of Michigan

                                         ORDER
                                                                  Stephen L. Borrello
IN RED LA VICTOR-HYDE MINOR                                        Presiding Judge

Docket No.   321390                                               Deborah A. Servitto

LC No.       09-013851 -NA                                        Douglas B. Shapiro
                                                                   Judges


              The Court orders that the November 18, 20 14 opinion is hereby VACA TED, and
a new opinion is attached.




                             HAR 0 5 2015
                                  Date
                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
                                                                    March 5, 2015
In the Matter of D. LAVICTOR-HYDE, Minor.
                                                                    No. 321390
                                                                    Chippewa Circuit Court
                                                                    Family Division
                                                                    LC No. 09-013851-NA


                                       AFTER REMAND

Before: BORRELLO, P.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

         Respondent-father initially appealed as of right from the trial court’s order terminating
his parental rights to his child1 pursuant to MCL 712A.19b(3)(c)(ii) (other conditions exist that
cause the child to come within the court’s jurisdiction), (3)(g) (failure to provide proper care or
custody), and (3)(j) (reasonable likelihood of harm). We previously affirmed in part the ruling of
the trial court and sent the matter back to the trial court to conduct a Ginther2 hearing. However,
between the time of the trial court conducting the Ginther hearing and this Court receiving the
documentation from the trial court, this Court amended its decision in In Re Kanjia, ____ Mich
App ___; ___NW2d ___ (Docket No. 320055, issued December 30, 2014), giving retroactive
effect to our Supreme Court’s decision in In re Sanders, 495 Mich 394; 852 NW2d 524 (2014).
Because we find the trial court never adjudicated respondent unfit, we vacate our prior opinion in
this case, reverse the trial court’s termination of respondent’s parental rights, and remand the
matter to the trial court for further proceedings consistent with this opinion.

                                I.      ONE PARENT DOCTRINE.

        At the August 12, 2011 adjudication hearing, the mother pleaded to the allegations in the
petition. Respondent-father simply pleaded to the allegation that he was in jail at the time of the
petition. The trial court found that it had jurisdiction over the minor because the lack of
supervision constituted neglect. On August 16, 2011, the trial court entered its order of


1
 The court also terminated the parental rights of the child’s mother, but she has not appealed that
decision.
2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                -1-
adjudication which identified the mother “respondent” and the father as “non-respondent father.”
It was proper for the trial court to identify the father as “non-respondent father” because the
petition made no allegations that he had committed an act or omission against a child. See In re
SLH, 277 Mich App 662, 670; 747 NW2d 547 (2008). MCR 3.903(C)(10) provides: “Except as
provided in MCR 3.977(B), ‘respondent’ means the parent, guardian, legal custodian, or
nonparent adult who is alleged to have committed an offense against a child.” MCR
3.903(C)(10) (emphasis added). Accordingly, the trial court took jurisdiction over the minor
child under the “one parent doctrine” based on the admissions of the minor child’s mother.
However, our Supreme Court specifically rejected the “one-parent doctrine” and held that a
parent’s due process rights require that the parent receive a specific adjudication of the parent’s
unfitness before the state may move to terminate the parent’s rights. In re Sanders, 495 Mich
394, 416-419; 852 NW2d 524 (2014). Recently, this Court held that our Supreme Court’s
opinion in Sanders be given full retroactive effect to all cases pending on direct appeal at the
time Sanders was decided. In Re Kanjia, ____ Mich App ___; ___NW2d ___ (Docket No.
320055, issued December 30, 2014); slip op at 17. Because this case was pending on direct
appeal at the time Sanders was decided, we vacate the trial court’s order terminating
respondent’s parental rights and our prior opinion in this case, and remand for further
proceedings consistent with this opinion. Sanders, 495 Mich at 419; Kanjia, slip op at 17. We
do not retain jurisdiction.




                                                            /s/ Stephen L. Borrello
                                                            /s/ Deborah A. Servitto
                                                            /s/ Douglas B. Shapiro




                                                -2-